Case 16-00941        Doc 107      Filed 05/09/19 Entered 05/09/19 08:07:33              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-00941
         Bishop L Nettles
         Allison M Nettles
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/13/2016.

         2) The plan was confirmed on 09/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/21/2017, 06/01/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/24/2017, 04/10/2018, 02/15/2019.

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,990.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-00941      Doc 107         Filed 05/09/19 Entered 05/09/19 08:07:33                      Desc       Page
                                                2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $41,014.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $41,014.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,310.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $2,099.42
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,409.42

Attorney fees paid and disclosed by debtor:                  $1,690.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         196.40        658.80           658.80          84.72       0.00
COLLECTION PROFESSIONALS INC      Unsecured         232.00        228.20           228.20          20.23       0.00
COLLECTION PROFESSIONALS INC      Unsecured          49.00         48.30            48.30           0.00       0.00
ILLINOIS DEPT OF REVENUE          Unsecured         500.00        103.20           103.20           0.00       0.00
ILLINOIS DEPT OF REVENUE          Priority            0.00        565.74           565.74        565.74        0.00
ILLINOIS TOLLWAY                  Unsecured            NA     35,473.00        35,473.00       4,561.33        0.00
INTERNAL REVENUE SERVICE          Priority          165.11        560.87           560.87        560.87        0.00
INTERNAL REVENUE SERVICE          Unsecured      6,000.00         798.34           798.34        798.34        0.00
KEVIN M HARPER INVESTMENTS        Unsecured     40,000.00            NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         250.00        250.00           250.00          22.16       0.00
NISSAN MOTOR ACCEPTANCE CORP      Secured        1,700.00       1,700.00         1,700.00      1,602.74      64.88
NISSAN MOTOR ACCEPTANCE CORP      Unsecured            NA       1,432.46         1,432.46        184.19        0.00
OCWEN LOAN SERVICING LLC          Secured       92,610.99     28,139.38        28,139.38      28,139.38        0.00
OCWEN LOAN SERVICING LLC          Secured             0.00          0.00             0.00           0.00       0.00
SANTANDER CONSUMER USA            Secured             0.00          0.00             0.00           0.00       0.00
PELLETTIERI                       Unsecured         200.00           NA               NA            0.00       0.00
VILLAGE OF WINFIELD               Unsecured          75.00           NA               NA            0.00       0.00
A/R CONCEPTS                      Unsecured          75.00           NA               NA            0.00       0.00
ACCELERATED OPEN MRI BILLING      Unsecured         250.00           NA               NA            0.00       0.00
ARNOLDHARRIS                      Unsecured     13,283.00            NA               NA            0.00       0.00
CAB SER/CARDINAL SLEEP CENTERS    Unsecured         280.00           NA               NA            0.00       0.00
CDA/PONTIAC/PRIMARY HEALTH AS     Unsecured         461.00           NA               NA            0.00       0.00
CDA/PONTIAC/DIGESTIVE HEALTH A    Unsecured         354.00           NA               NA            0.00       0.00
CDA/PONTIAC/PARKVIEW ORTHOPE      Unsecured         274.00           NA               NA            0.00       0.00
ICS/SOUTHWEST PEDIATRICS LTD      Unsecured         384.00           NA               NA            0.00       0.00
ICS/HIGH TECH MEDICAL PARK        Unsecured         250.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-00941      Doc 107         Filed 05/09/19 Entered 05/09/19 08:07:33                     Desc        Page
                                                3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim        Claim         Principal       Int.
Name                                 Class    Scheduled        Asserted     Allowed          Paid          Paid
MCSI INC/VILLAGE OF TINLEY PARK   Unsecured         250.00             NA             NA           0.00        0.00
MCSI INC/CITY OF COUNTRY CLUB H   Unsecured         800.00             NA             NA           0.00        0.00
MED BUSINESS BUREAU               Unsecured          81.00             NA             NA           0.00        0.00
MIRAMED REVENUE GR/SILVER CRO     Unsecured         400.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                 Interest
                                                              Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00               $0.00                    $0.00
      Mortgage Arrearage                                 $28,139.38          $28,139.38                    $0.00
      Debt Secured by Vehicle                             $1,700.00           $1,602.74                   $64.88
      All Other Secured                                       $0.00               $0.00                    $0.00
TOTAL SECURED:                                           $29,839.38          $29,742.12                   $64.88

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00             $0.00                   $0.00
       Domestic Support Ongoing                                  $0.00             $0.00                   $0.00
       All Other Priority                                    $1,126.61         $1,126.61                   $0.00
TOTAL PRIORITY:                                              $1,126.61         $1,126.61                   $0.00

GENERAL UNSECURED PAYMENTS:                              $38,992.30            $5,670.97                   $0.00


Disbursements:

       Expenses of Administration                                $4,409.42
       Disbursements to Creditors                               $36,604.58

TOTAL DISBURSEMENTS :                                                                            $41,014.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-00941        Doc 107       Filed 05/09/19 Entered 05/09/19 08:07:33                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
